



AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
1. CONTRACT ID CODE
PAGE OF PAGES
1
2
2. AMENDMENT/MODIFICATION NO


0046
3. EFFECTIVE DATE


See Block 16C
4. REQUISITION/PURCHASE REQ NO


N/A.
5. PROJECT NO (if applicable)
6. ISSUED BY CODE
ASPR-BARDA
7. ADMINISTERED BY (if other than line item 6)   CODE
ASPR-BARDA02
ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC 20201
 
ASPR-BARDA
330 Independence Ave., SW, Rm G640
Washington DC 20201
 
8. NAME AND ADDRESS OF CONTRACTOR (No, street, county, State and ZIP Code)
(x)
9A AMENDMENT OF SOLICITATION NO.
CHIMERIX, INC. 1377270
CHIMERIX, INC. 2505 MERIDIAN P
2505 MERIDIAN PKWY STE 340
DURHAM NC 277135246
 
 
9B DATED (SEE ITEM 11)




X
10A MODIFICATION OF CONTRACT/ORDER NO
HHSO100201100013C


10B DATED (SEE ITEM 13)
 02/16/2011
CODE 1377270
FACILITY CODE
11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS
¨   The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified of receipt of Offers ¨ is extended. ¨ is not extended 
Offers must acknowledge receipt of this amendment prior to the hour end dale
specified in the solicitation or as amended, by one or the following methods:
(a) By completing Items 8 and 15, and returning __________ copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (if required)
N/A.
13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
CHECK ONE
A. THIS CHANGE ORDER IS ISSUED PURSUANT TO (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO IN ITEM 10A
 
 
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF


X
D. OTHER (Specify type of modification and authority)
Bilateral: Mutual Agreement of the Parties.
E. IMPORTANT:            Contractor ¨ is not. ý is required to sign this
document and return             0       copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible)
Tax ID Number: 33-0903395
DUNS Number: 121785997
A. The purpose of this modification is to incorporate the following changes into
the contract:
1. The period of performance for Option 2/CLIN 0003 of Contract Number
HHSO100201100013C ONLY I hereby changed from 1 September 2014 through 8 December
2017 to 1 September 2014 through 31 December 2017, at no additional cost to the
Government. The total amount and scope of Option 2/CLIN 0003 of Contract Number
HHSO100201100013C remains unchanged.
2. The period of performance for CLIN 0004 of Contract Number HHSO100201100013C
ONLY is
Continued ...
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
15A. NAME AND TITLE OF SIGNER (Type or print)
 Timothy W. Trost, SVP & CFO
16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)
ETHAN J. MUELLER
15B. CONTRACTOR/OFFEROR
 /s/ Timothy W. Trost   
(Signature of person authorized to sign)
15C. DATE SIGNED
11/21/17
16B. UNITED STATES OF AMERICA
  /s/ Ethan J. Mueller     
(Signature of person authorized to sign)
16C. DATE SIGNED
11/27/17

NSN 7540-152-8070    STANDARD FORM 30 (REV 10-83)
Previous edition unusable    Prescribed by GSA
FAR (48 CFR) 53.243




1



--------------------------------------------------------------------------------





CONTINUATION SHEET
REFERENCE NO. OF DOCUMENT BEING CONTINUED
HHSO100201100013C/0046
PAGE OF
2
2
NAME OF OFFEROR OR CONTRACTOR
CHIMERIX, INC. 1377270
ITEM NO.
(A)
SUPPLIES/SERVICES
(B)
QUANTITY
(C)
UNIT
(D)
UNIT PRICE
(E)
AMOUNT
(F)
 
Hereby changed from 11 September 2015 through 8 December 2017 to 11 September
2015 through 31 December 2017, at no additional cost to the Government. The
total amount and scope of CLIN 0004 of Contract Number HHSO100201100013C remains
unchanged.
3. The total amount, scope and period of performance of all other CLINs that are
currently being performed under the contract remain unchanged. This modification
does not exercise any unexercised Option CLINs under the contract and does not
authorize any performance of efforts under any unexercised Option CLINs under
the contract. In addition, the total amount, scope and period of performance of
all unexercised Option CLINs under the contract remain unchanged. This
modification also confirms that all activities under the base period of
performance CLIN 0001 were completed as of 31 May 2013 and confirms that all
activities under the Option 1/CLIN 0002 period of performance were completed as
of 30 April 2015.
B. This is no cost bilaterla modification. All other terms and conditions of
Contract Number HHSO100201100013C remain unchanged.
Period of Performance: 02/16/2011 to 12/31/2017

NSN 7540-152-8067    STANDARD FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110




2

